Citation Nr: 0919018	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot sprain.

2.  Entitlement to an effective date earlier than August 15, 
2000, for the grant of a 10 percent rating for residuals of a 
right foot sprain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
prostate, to include as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for a bilateral hand 
disability, to include as due to exposure to hydraulic fluid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1986, and from February 1987 to December 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and November 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  Jurisdiction 
over the claims folder was subsequently transferred to the RO 
in Newark, New Jersey.

The Board notes that a substantive appeal was not received 
regarding the Veteran's claim for an effective date earlier 
than August 15, 2000, for the grant of a 10 percent rating 
for residuals of a right foot sprain.  The Board notes that 
the RO has not closed out the appeal and a supplemental 
statement of the case was issued in January 2008.  As the 
filing of a substantive appeal is not jurisdictional, the 
Board may decide the claim for an earlier effective date.  
See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that 
the penalty of dismissal for failure to file a substantive 
appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

The claim for service connection for a lumbar spine 
disability was granted in a January 2008 rating decision.  As 
this constitutes a full grant of the benefits on appeal, this 
claim is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board at 
the Newark RO (Travel Board hearing) on September 17, 2008.  
In a letter dated September 2, 2008, the Veteran wrote that 
he was currently assigned to a reconstruction team in Iraq 
and would be out of the country until at least May 2009.  He 
requested that his Travel Board hearing be rescheduled for a 
date when he was back in the United States.  

Under the applicable regulation at 38 C.F.R. § 20.702(c) 
(2008), an appellant may request a rescheduling of a hearing 
not later than two weeks prior to the scheduled hearing date.  
As the Veteran's letter requesting a rescheduling of his 
hearing was dated September 2, 2008, more than two weeks 
before his scheduled hearing date, and he was clearly 
unavailable to attend the hearing, the Board finds that the 
Veteran's hearing should be rescheduled.  Accordingly, this 
case must be remanded to reschedule a Travel Board hearing.
 
In light of the foregoing, the case is hereby REMANDED for 
the following action:
 
The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office (Travel Board 
hearing), following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2008).  Prior to the 
scheduling of the hearing, the Veteran 
should be contacted and his presence in 
the United States should be confirmed.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


